Title: From Benjamin Franklin to William Franklin, 1 August 1774
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
West Wycombe, Augt. 1. 1774
I have been here with Lord Le Despencer about a Week, for a little Country Air and Exercise. I wrote to you per Capt. Falconer, and have nothing to add; but to let you know that I continue very well and hearty.
Methinks ’tis time to think of a Profession for Temple, (who is now upwards of 14) that the remainder of his Education may have some Relation to it. I have thought he may make an expert Lawyer, as he has a good Memory, quick Parts, and ready Elocution. He would certainly make an excellent Painter, having a vast Fondness for Drawing, which he pursues with unwearied Industry, and has made great Proficiency: But I do not find that he thinks of it as a Business. The only Hint of Inclination that he has given, is that of being a Surgeon; but it was slightly mentioned. It is indeed my Wish that he might learn some Art by which he could at any time procure a Subsistence; and after that, if any thing better could be done for him, well and good. But Posts and Places are precarious Dependencies. I would have him a Free-Man. Upon the whole, in my own Opinion, we should turn him to the Law, as a Profession reputable in itself; and as the Knowledge he may gain in that Study, will qualify him for other Employments, and be serviceable to him if he were to be only a mere Gentleman.
If I return this Year it will probably be in the September Packet: But I begin to have some doubts. With Love to Betsey, I am, ever, Your affectionate Father
B Franklin
